Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 through 20 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 14 are allowable because, 
although O’Brien discloses an electronic device (Figure 1, #102 and [0017] “FIG. 1 illustrates examples 100 of an expandable mobile device 102 …”) comprising:
	a first structure (Figure 1, #112) comprising a first plate comprising a first surface and a second surface facing in an opposite direction to the first surface (Figure 2, #104); 
	a second structure (Figure 1, #110) comprising:
		a second plate facing the second surface of the first plate (Figure 2, #110 bottom structure), 
		a first sidewall which is perpendicular to the second plate (Figure 2 top and middle drawing, #110 left end vertical structure), 
		a second sidewall which is perpendicular to the second plate and to the first sidewall (Figure 2 bottom drawing, #110 horizontal bottom structure), and

	a flexible touchscreen display layer (Figure 2, #104) comprising:
		a planar portion which extends across at least a part of the first surface, and which is mounted on the first surface (Figure 2, #218 and [0021] “The carrier tracks 210 roll around the fixed-radius rollers 208 that are integrated in the first housing part of the device, and as the carrier tracks bend, the flexible display bends around a fixed radius 216 to position a first, viewable section 218 of the flexible display approximately 
		a bendable portion which extends from the planar portion (Figure 2, #222 and [0021] “The carrier tracks 210 roll around the fixed-radius rollers 208 that are integrated in the first housing part of the device, and as the carrier tracks bend, the flexible display bends around a fixed radius 216 to position a first, viewable section 218 of the flexible display approximately parallel to a second, retracted section 220 of the flexible display in the retracted position 202 of the expandable mobile device”) such that, in the closed state, the bendable portion extending to a space between the first sidewall and the first structure (Figure 2, #220 and [0021] “The carrier tracks 210 roll around the fixed-radius rollers 208 that are integrated in the first housing part of the device, and as the carrier tracks bend, the flexible display bends around a fixed radius 216 to position a first, viewable section 218 of the flexible display approximately parallel to a second, retracted section 220 of the flexible display in the retracted position 202 of the expandable mobile device”), at least part of the bendable portion being pulled from the space when the state of the first structure is changed from the closed state to the open state such that, when seen from above the first plate, the at least part of the bendable portion forms a substantially planar surface between the planar portion and the first sidewall (Figure 2 middle and bottom drawing #104);
	a processor operatively connected to the flexible touchscreen display layer (Figure 5, #510); and 
	a memory operatively connected to the processor (Figure 5, #514),

	although Ryu discloses while the state of the first structure is the closed state (Figure 6 and [0194] “FIG. 6 represents an initial state in which the screen of the display unit 250 is not deformed and the screen of the display unit 250 corresponding to the distance al is an initial screen state”), display at least one first object in a first area of the planar portion (Figure 7A, the phone in 650) and display at least one second object in a second area of the planar portion to be located at a third distance from the first sidewall (Figure 7A, down arrow in 670), and display at least one third object in a first portion of an execution screen of an application between the at least one first object and the at least one second object (Figure 7A, spoken text box 
    PNG
    media_image1.png
    36
    34
    media_image1.png
    Greyscale
 in 650) and
maintain displaying the at least one first object in the first area (Figure 7B, the phone in 650), and
move the at least one second object to be located at the third distance from the first sidewall (Figure 7B, down arrow in 670), and
display the at least one third object in the first portion of the execution screen and a second portion of the execution screen between the at least one first object and the at least one second object while the state of the first structure is changed from the closed state to the open state (Figure 7B, spoken text box 
    PNG
    media_image1.png
    36
    34
    media_image1.png
    Greyscale
 in 650), wherein the size of the at least one second object is maintained while the at least one second object is moved 
    PNG
    media_image1.png
    36
    34
    media_image1.png
    Greyscale
 in 650 wherein the office considers the spoken text box as a selectable icon not part of an application),
none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the at least one second object is displayed on the bendable portion while the at least one second object is moved.  

Claims 2 through 13 and 15 through 20 are allowable for being dependent upon independent claims 1 and 14.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W REGN/Primary Examiner, Art Unit 2622